            Case 7:19-cv-02013-VB Document 28 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
CHRISTOPHER JACKSON,                                           :
                           Plaintiff,                          :
                                                               :
                                                                   ORDER
v.                                                             :
                                                               :
                                                                   19 CV 2013 (VB)
SGT. PACHANCO, C.O. HARRIS, and C.O.                           :
THOM,                                                          :
                           Defendants.                         :
---------------------------------------------------------------x

        On February 25, 2020, the Court scheduled an initial case management and scheduling

conference in this matter for March 25, 2020, at 3:30 p.m. Chambers mailed a copy of this Order

to plaintiff, who is proceeding pro se and in forma pauperis, at the address on the docket. (Doc.

#22).

        On March 16, 2020, the Court issued an Order directing plaintiff and defendants’ counsel

to appear by teleconference for the March 25, 2020, conference. Chambers mailed a copy of this

Order to plaintiff at the address on the docket. (Doc. #24).

        On March 18, 2020, the Court issued another Order informing plaintiff and defendants’

counsel to attend the March 25, 2020, conference by calling the following number and entering

the access code when requested: (888) 363-4749 or (215) 446-3662, Access Code: 1703567.

Again, Chambers mailed a copy of this Order to plaintiff at the address on the docket. (Doc.

#25). Defendants’ counsel appeared telephonically for the conference. Plaintiff, however, failed

to appear for the conference without excuse or explanation.

        Accordingly, the Court issued an Order on March 25, 2020, adjourning the

teleconference to April 24, 2020, at 4:00 p.m. The Court also warned plaintiff, in bold and

underlined font, that if he failed to appear at the April 24, 2020, teleconference, the Court would

deem plaintiff to have abandoned his case and would dismiss the case for failure to prosecute or

                                                         1
          Case 7:19-cv-02013-VB Document 28 Filed 04/27/20 Page 2 of 2



comply with Court Orders pursuant to Fed. R. Civ. P. 41(b). Chambers mailed a copy of this

Order to plaintiff at the address on the docket. (Doc. #27).

       None of the orders mailed to plaintiff were returned to sender as undeliverable.

       On April 24, 2020, defendants’ counsel appeared telephonically for the scheduled

conference. Plaintiff, however, again failed to appear for the conference without excuse or

explanation. Moreover, the Court called the phone number listed on the docket for plaintiff but

the number appeared to be disconnected.

       As a result, the Court concludes plaintiff has abandoned this case.

       Accordingly, having considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532

(2d Cir. 1996), the Court dismisses this case with prejudice for failure to prosecute and failure to

comply with Court orders. Fed. R. Civ. P. 41(b).

       Chambers will mail a copy of this Order to plaintiff at the address on the docket.

       The Clerk is instructed to close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the

purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: April 27, 2020
       White Plains, NY

                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
